Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the claims filed on 02/28/2022, claims 4,6,15-16 are original; claims 1, 7-14 have been amended; claims 2, 3-5 have been cancelled; claims 1, 4, 6-16 are pending.
Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-5 and 7-14) in the reply filed on 02/28/2022 is acknowledged. The traversal is on the ground(s) that the previously cited reference to Block does not read on claim 1 as presently amended. This is not found persuasive because the present office action rejects claim 1 via 35 U.S.C 103 with the combination of Block, Stark and Son, as shown below in regards to claim 1. Therefore, claim 1, as presently amended does not make a contribution over the prior art, i.e., the claim does not constitute a “special technical feature”. Thus, there is no unity of invention between all of the independent claims, “a posteriori”. The requirement is still deemed proper and is therefore made FINAL.
Moreover, the Applicant argues on p. 7 of the reply that ‘Applicant respectfully submits that amended claim 1 (as well as claims 6 and 15) each depend from claim 1, and that Block fails to disclose or suggest “the skirt delineates the side walls of a cavity extending beneath the cooking surface, and is operable to restrict fluid communication between the external atmosphere and the cavity arranged underneath the cooking surface, wherein the skirt comprises at least two cut-away portions operable to be used as handles and wherein the housing further comprises a base for supporting the cooking surface and a cover extending over the cooking surface such as to form a partially enclosed cooking chamber with the cooking surface, and wherein the skirt comprises an inner skirt attached to the base and an outer skirt attached to the cover,” as recited in amended claim 1. Thus, at least claims 6 and 15 (Groups II and III) share a Special Technical feature that contributes over the cited prior art (Block).’
While examiner agrees that claims 6 and 15 do make a reference to claim 1, it is noted that claims 6 and 15 only make a reference to claim 1 in their respective preambles, and also uses the phrase “such as an oven according to claim 1” (emphasis added). As per MPEP 2173.05(d), the use of “such as” signals exemplary claim language, which makes it unclear (and indefinite under 35 USC 112b) whether the limitations following the phrase “such as” are actually part of the claimed invention or not. Moreover, the body of claims 6 and 15, i.e. the limitations following their respective transitional phrases (“comprising”) make no reference to claim 1, and appear to be broader in scope than claim 1 as presently amended. Thus, if the preambles of claims 6 and 15 are directed to a wood-fired oven, and not necessarily required to be the one of claim 1 (i.e. “such as” language is used), then it appears that what defines the scope of the claimed portable ovens of claims 6 and 15 are fully set forth in their respective bodies, which are portable ovens much broader in scope than the one of claim 1. This position would be consistent with MPEP 2111.02, which states that “The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case.” Based on the rationale explained above, it appears that the reference to claim 1 in the preamble of claims 6 and 15 don’t hold any patentable weight. Thus, it appears that the common technical feature between claims 1, 6, 15, and 16 (as recited in claim 1) would generally only encompass a housing, a cooking surface arranged within the housing; wherein the housing comprises a skirt extending below the cooking surface such as to raise the cooking surface from the bottom edge of the oven, which is taught by Block as per the restriction of 12/30/2021.
Claims 6 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom of Great Britain and Northern Ireland on 01/10/2017. It is noted, however, that applicant has not filed a certified copy of the GB 1700 388 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of projections” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4 and 7-14 are objected to because of the following informalities:
With regards to claim 12:
 “suitably, mouth is” should read “suitably, the mouth is”.  
It is unclear if “an aperture” in line 4 is the same feature as the “an aperture” in line 2.
With regards to claims 4, 7-14, in the preamble, please amend “An oven” to read “The portable oven…”
With regards to claim 1, line 5, please amend “the bottom” to read “a bottom.”
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “…plate, preferably lip extending outwardly…” should read “…plate, preferably with the lip extending outwardly…”. Any grammatically correct alternative would also be sufficient.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the liner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrases “such as” in line 5 and "for example" in line 6 render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The same goes for claim 4 reciting “such as” in line 3; claim 10 reciting “such as” in line 2.
	Note: for the purpose of substantive examination, any limitations following the phrase “such as” will be interpreted as not necessarily required to be met by the prior art.
Claim 13 recites the limitation "the mouth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the mouth" in line 1 and “the mouth plate” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Block (DE 20210476 U1; see IDS filed 07/08/2019) in view of Stark (US 20030145740 A1) and 손길홍 (KR20130006269U), hereinafter Son.
Regarding claim 1, Block discloses a portable oven (Figure 1), suitably a wood-fired oven, comprising: 
a housing (top 1, lower part 2); 
a cooking surface (lid lower part 5) arranged within the housing; 
wherein the housing comprises a skirt (lower part 2) extending below the cooking surface (lid lower part 5) such as to raise the cooking surface from the bottom edge of the oven, and 
wherein the skirt (lower part 2) delineates the side walls of a cavity extending beneath the cooking surface (lid lower part 5), and is operable to restrict fluid communication between the external atmosphere and the cavity arranged underneath the cooking surface (by flap lower part 3, see Description: flaps are operable to be used for ventilation), 
wherein the housing further comprises a cover (top 1) extending over the cooking surface (lid lower part 5) such as to form a partially enclosed cooking chamber with the cooking surface.
Block does not disclose a portable oven wherein the skirt comprises at least two cut-away portions operable to be used as handles.
Stark discloses a portable pizza cooking device, which the housing comprises a skirt (support structure 18) with at least two cut-away portions (arches 21) operable to be used as handles (Fig. 1). Additionally, Stark discloses the portable device, wherein the skirt (support structure 18) delineates the side walls of a cavity extending beneath the cooking surface (tile 16), and is operable to manipulate fluid communication between the external atmosphere and the cavity arranged underneath the cooking surface (Fig. 5A).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Block to implement at least two cut-away portions operable to be used as handles, as taught by Stark, in order to improve portability and handling by a user, as suggested in Fig. 1. 
Additionally, Block does not disclose a portable oven wherein the housing further comprises a base for supporting the cooking surface, and wherein the skirt comprises an inner skirt attached to the base and an outer skirt attached to the cover.
Son discloses a portable oven comprising: a housing (lid 31, plate 41, outer flame barrier 13, oven pan 11) ; a cooking surface (plate 21) arranged within the housing; wherein the housing comprises a skirt (outer flame barrier 13 and oven pan 11) extending below the cooking surface such as to raise the cooking surface from the bottom edge of the oven, and wherein the skirt delineates the side walls (outer flame barrier 13) of a cavity extending beneath the cooking surface, wherein the housing further comprises a base (plate mounting jaw 14) for supporting the cooking surface (plate 21) and a cover (lid 31 and plate 41) extending over the cooking surface such as to form a partially enclosed cooking chamber with the cooking surface (Figure 4), and wherein the skirt comprises an inner skirt (oven pan 11) attached to the base and an outer skirt (outer flame barrier 13) attached to the cover (lid 31 and plate 41)(see attachment in Figure 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the housing of Block to include the base (plate mounting jaw 14) of Son for improved support of the cooking surface and to include the inner skirt attached to the base and the outer skirt attached to the cover of Son for energy savings and reduced manufacturing costs, as suggested by Son in paragraph 0005 (Paragraph in Translation: “The pizza roasting plate 21…can be used by many people.”).
Regarding claim 4, modified Block discloses an oven according to claim 1, wherein between 30 and 100% of the surface area of the skirt (lower part 2) is closed such as to block fluid communication between the external atmosphere and the cavity arranged underneath the cooking surface (Figure 1), such as between 40 and 99%, between 50 and 98%, between 60 and 97%, between 65 and 96%, between 70 and 95%, between 75 and 94% or between 80 and 93%, or between 85 and 92%.
Regarding claim 7, modified Block discloses an oven according to claim 1, wherein the inner skirt is operable to support the weight of the base and/or the outer skirt is operable to support the weight of the cover. Block discloses a skirt that is operable to support the weight of the cooking surface and cover, and Son teaches an inner skirt that is operable to support the weight of the base, cooking surface and cover. It would have been obvious to one of ordinary skill in the art that modified Block teaches an inner skirt that is operable to support the weight of the base and/or an outer skirt that is operable to support the weight of the cover.
Regarding claim 8, modified Block discloses an oven according to claim 1, wherein the cover, base, inner skirt and/or outer skirt of the oven are formed of a polymeric material, preferably a reinforced polymeric material, most preferably fibre-glass (claim 3 of Block: “plastic materials”).
Regarding claim 12, modified Block discloses the oven according to claim 1, wherein the oven comprises a mouth (corresponding to flap 4) in the form of an aperture operable to permit the passage of foodstuffs into and out of the cooking chamber of the oven (Description: “flap (4) is used to load the upper part (1) with goods”) the mouth of the oven comprising a mouth plate (see Figure 1 below) having an aperture, preferably, the mouth plate is formed of a more heat resistant material than the material of the cover (claim 3 of Block), such as a more heat resistant metal, for example stainless steel, suitably, mouth is arranged on a substantially planar side face of the oven (flap 4, which corresponds to the mouth, appears to be substantially planar in Figure below).

    PNG
    media_image1.png
    477
    510
    media_image1.png
    Greyscale

Figure 1: annotated Figure 1 from Block
Regarding claim 13, modified Block discloses the oven according to claim 1, wherein the mouth of the oven is operable to provide the only means for fluid communication between the cooking chamber and the external atmosphere. Although modified Block teaches a cover (6), through which fluid communication could happen, the upper flap (4) of the oven is still operable to provide the only means for fluid communication between the cooking chamber and the external atmosphere.
Regarding claim 14, modified Block discloses oven according to claim 1, wherein the mouth comprises a lip (see Figure 1 above) arranged on the upper edge of the mouth (corresponding to flap 4), suitably on the mouth plate, preferably lip extending outwardly from a side face of the oven.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Stark and Son, further in view of Imle et al. (US 20100252018 A1), hereinafter Imle.
Regarding claim 9, modified Block as described in regards to claim 1, discloses an oven according to claim 1.
Modified Block does not disclose the oven according to claim 1, wherein the cover comprises a liner, suitably, the liner is a multi-layered liner and may comprise an insulation layer and a heat resistant layer.
Imle discloses an oven liner, wherein (Figure 1, paragraph 0019) the liner (refractory layer 4, insulating layer 2) is a multi-layered liner and comprises an insulation layer (insulating layer 2) and a heat resistant layer (refractory layer 4, high heat resistant material 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify Block to have a multi-layered liner that comprises an insulation layer and a heat resistant layer, to retain the outer surface of the oven at a cool temperature relative to the oven interior temperature, as suggested by Imle in paragraph 0006.
Regarding claim 10, modified Block, as described in regards to claim 1, discloses an oven according to claim 1.
Modified Block does not disclose an oven according to claim 1, wherein the cover comprises a plurality of projections extending into the liner such as to attach the liner to the cover.
Imle discloses an oven liner, wherein a plurality of projections (metallic anchors 6) extend into the liner such as to attach the liner to a cover (casing 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify Block so that the cover comprises a plurality of projections extending into the liner such as to attach the liner to the cover in order to have an advantageous method of attaching the liner to the cover, as suggested by Imle in paragraph 0011 and 0014. 
Regarding claim 11, modified Block, as described in regards to claim 1, discloses an oven according to claim 1.
Modified Block does not disclose an oven according to claim 1, wherein the liner comprises a binding layer and preferably the projections are attached at a first end to the cover and at a second end to the binding layer, suitably, the binding layer is an intermediate layer in the liner.
Imle discloses an oven liner, wherein the liner comprises a binding layer (refractory layer 4) and preferably the projections (metallic anchors 6) are attached at a first end to the cover (casing 1) and at a second end to the binding layer, suitably, the binding layer is an intermediate layer in the liner (Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify Block so that the liner comprises a binding layer and preferably the projections are attached at a first end to the cover and at a second end to the binding layer, suitably, the binding layer is an intermediate layer in the liner in order to have an advantageous method of attaching the liner to the cover, as suggested by Imle in paragraph 0011 and 0014 and Figure 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID JUNG HYON CHO/Examiner, Art Unit 3762               
                                                                                                                                                                                         /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762